DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
No information disclosure statement(s) (IDS) has been submitted prior the mailing date of this Office Action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a static fluid generator at a wall of the tank opposite to the inlet port, the static fluid generator configured to generate a static fluid dome from coolant flowing into contact with the static fluid generator from the inlet port, subsequent coolant flowing through the inlet port deflects off of the static fluid dome and is diverted throughout the tank and to a core of the radiator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Per applicant disclosure in Paragraph [0006] the static fluid generator corresponds to a concave surface.


Claim Objections
Claim 18 is objected to because of the following informalities:  

Regarding Claim 18, the colon “:” in line 3 should be replaced with a semicolon --;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to 

Regarding Claims 1-18, the claims require for a static fluid generator to generate a static fluid dome from coolant flowing into contact with the static fluid generator from the inlet port, and for subsequent coolant flowing through the inlet port to deflect off of the static fluid dome as to be diverted throughout the tank and to a core of the radiator. In the embodiments provided, the static fluid generator is a concave surface labeled as element(s) 42A-D and the inlet port is labeled as element 24. The disclosure alleges that fluid coming in contact with such a concave surface would somehow create (and maintain) a dome made of fluid with said fluid dome also somehow remaining static such that subsequent fluid coming in contact with the fluid dome would be deflected. However, nothing in the originally filed disclosure provides any means for preventing the fluid dome from being destroyed or dissolved by the incoming fluid as to actually enable subsequent fluid to be deflected off of the fluid dome. Also, nothing in the originally filed disclosure provides any means to maintain such a fluid dome static; on the contrary and by the nature of fluid dynamics inside a radiator tank a skilled artisan would not expect for a fluid dome to remain static since at the very least recirculation of the fluid along the concave surface would mean that fluid is actually moving inside the dome and that in itself means that the fluid dome is not static.


The breadth of the claims: Since the claims are drawn to an apparatus, there is consequently no limitations of scope regarding operating conditions (such as coolant flow rates, coolant pressure and/or temperatures, orientation of the radiator, etc.). Thus, the breadth of what is encompassed is substantial.
The nature of the invention: As best understood, the claimed invention relates to a radiator heat exchanger employing fluid distribution means inside the inlet manifold/tank of the radiator, said means in the form of a concave surface located directly below and opposite an inlet port of the tank, said surface receiving fluid directly from the inlet port of the tank as to create a fluid dome somehow capable of deflecting subsequent fluid from the inlet port.
The state of the prior art and/or level of predictability in the art: The Examiner’s sense of the prior art is that such radiators (and heat exchangers in general) known in the prior art which are designed to effectively distribute incoming fluid throughout the tank/manifold do so with solid structures which are fully capable of splitting/diverting/deflecting the incoming fluid and as such are not also designed to provide the “static fluid dome for deflecting subsequent fluid” function being claimed for the disclosed radiator. Since this is the case, the expected level of predictability would be relatively low.
The level of one of ordinary skill: As noted above, a skilled artisan would expect any fluid dome created due to recirculation of fluid along the concave surface to be 
The amount of direction provided by the inventor: As noted above, no direction is provided by the inventors, particularly with respect to the issue on how the fluid dome is maintained (without being broken or dissolved) as to allow for subsequent fluid to deflect off of it or even to how the fluid dome is maintained static.
The existence of working examples: Due to the basic flaws/omissions noted above, it is not believed that any of the disclosed embodiments would constitute “working” (i.e. fully functional) examples.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Given the above factors, it would appear that, if at all possible, the amount of experimentation would require undue experimentation to obtain the results claimed.
In view of the above, it has been determined that the instant application fails to comply with the enablement requirement. For examination purposes “a static fluid dome” would be deemed satisfied by the prior art if it shows some sort of static structural, i.e. solid, dome which is at least partially covered in fluid.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 9 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Stark et al. - (US2019/0219314), hereinafter referred to as “Stark”. 

Regarding Claim 1, as best understood, Stark discloses (Figures 8-9) a radiator (condenser shown in Figure 9. It is noted that all condensers are radiators but all radiators are not necessarily condensers) comprising: 
a tank (housing of the condenser, not separately labeled but as described in Paragraph 0031, last sentence); 
(303) extending from the tank (as shown in Figures 8-9) through which coolant (refrigerant gas from a compressor discharge pipe 302) is introduced into the tank (per Paragraphs 0031 & 0035, lines 4-5 & 3-5, respectively); and 
a static fluid generator (305) at a wall (304) of the tank (per the last sentence in Paragraph 0031, deflector wall 304, which correspond to wall 104 in the embodiment of Figure 3, is fixed such as by welding to the tank and thus interpreted as being part of the tank) opposite to the inlet port (as shown in Figures 8-9 and per Paragraph 0065, lines 10-11), the static fluid generator configured to generate a static fluid dome from coolant flowing into contact with the static fluid generator from the inlet port (the incoming refrigerant gas from inlet 303 would impinge on the spherical surface of 305 and thus necessarily cover said surface 305, the refrigerant gas covering the surface 305 would then form a fluid dome in as much as it would conform to the shape of the surface 305. In this case the fact that the surface is convex relative to the inlet port allows for a fluid dome to be formed. The dome is static since the wall 305 is not moving), subsequent coolant flowing through the inlet port deflects off of the static fluid dome and is diverted throughout the tank (necessarily a result of having surface 305 located directly downstream from the inlet 303 as to distribute the refrigerant gas) and to a core (inherent core of the condenser through which the second fluid exchanging heat with the refrigerant flows) of the radiator.
Regarding Claim 2, Stark discloses the radiator of claim 1 and further teaches wherein a maximum length (the diameter of the spherical surface 305, extending horizontally) of the static fluid generator extends perpendicular to a direction of coolant (the refrigerant gas from inlet 303 flows vertically down into the surface 305 which extends horizontally) flow into the tank through the inlet port (as shown in Figures 8-9).
Regarding Claim 3, Stark discloses the radiator of claim 1 and further teaches wherein a maximum length (the diameter of the spherical surface 305 measured into the plane of the paper in Figure 9) of the static fluid generator extends perpendicular to a maximum length (horizontal length of the condenser relative to Figure 9) of the tank.
Regarding Claim 9, Stark discloses the radiator of claim 1 and further teaches wherein a vertex (highest point, per Paragraph 0035, lines 10-11) of a concave surface (the truncated spherical surface defining 305) of the static fluid generator is aligned with a longitudinal axis (vertical axis in Figures 8-9) extending through an axial center of the inlet port (per Paragraph 0035, lines 10-11).

In regards to claims 4-8, 10 and 11-18, the claims are free of art. However due to the outstanding enablement issues set forth above the claims are rejected. Additionally, Applicant is directed to the Kenney et al. reference cited below (Figures 4-7) as being the closest prior art of record albeit the ability to create and maintain a static fluid dome capable of deflecting further incoming fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuethe - (US 3578264 A) - 19710511, teaches a boundary layer control of flow separation and heat exchange.
Pircon - (US 3853506 A) - 19741210, teaches a pollution control apparatus and method.
Long - (US 4173605 A) - 19791106, teaches a liquid cooling tower.
Patchen et al. - (US 4452216 A) - 19840605, teaches an even temperature intercooler.
Haruta et al. - (US 4750923 A) - 19880614, teaches a canister for reducing fuel vapor loss.
O'connor - (US 5465783 A) - 19951114, teaches a sacrificial erosion bridge for a heat exchanger.
Beamer et al. - (US 6116335 A) - 20000912, teaches a fluid flow heat exchanger with reduced pressure drop.
Leeson et al. - (US 6896037 B2) - 20050524, teaches a keel cooler with fluid flow diverter.
Sonoda et al. - (US 20070187080 A1) - 20070816, teaches a heat exchanger.
Nakamura - (US 20080164014 A1) - 20080710, teaches a heat exchanger.
Kreis et al. - (US 20120175091 A1) - 20120712, teaches a distribution system and heat exchanger apparatus.
Kawamura et al. - (US 20120308434 A1) - 20121206
Rericha et al. - (US 8376029 B2) - 20130219, teaches a keel cooler with fluid flow diverter.
Dong et al. - (US 20150021407 A1) - 20150122, teaches a vapor storage device having a diffuser plate and dome.
Kobayashi et al. - (US 20150184571 A1) - 20150702, teaches an exhaust heat recovery device.
Goenka et al. - (US 20150211812 A1) - 20150730, teaches a heat exchanger inlet tank with inmolded inlet radius feature.
Kenney et al. - (US 20150316330 A1) - 20151105, teaches a manifold structure for re-directing a fluid stream.
Haussmann - (US 9620829 B2) - 20170411, teaches a cooling device for a vehicle battery, and vehicle battery with cooling device.
Haussmann - (US 9711829 B2) - 20170718, teaches a cooling device for a vehicle battery, and vehicle battery with cooling device.
Li et al. - (US 20190310033 A1) - 20191010, teaches an inlet flow regulating structure and plate heat exchanger.
Wurmser et al. - (EP 0757221 A1) - 19970205, teaches a heat exchanger, in particular of brazed type, for automotive vehicle.
Leray et al. - (FR 2910120 A1) - 20080620, teaches an inlet radiator tank.
Ito et al. - (WO 2013022072 A1) - 20130214, teaches a multi-tube type heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763